EXHIBIT 10.26


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”), effective as of the 13th day of May,
2010, by and between Surge Solutions Group, Inc., a Florida corporation (the
“Company”), and [________________], an individual resident of the State of
Florida (“Employee”).


WITNESSETH:


WHEREAS, the Company desires to retain and employ the services of Employee on
the terms and subject to the conditions set forth in this Agreement, and
Employee desires to be retained and employed by the Company on such terms and
subject to such conditions.


NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and commitments of the parties hereto set forth in this Agreement, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Employment.  The Company hereby employs Employee, and Employee
accepts such employment and agrees to perform services for the Company, upon the
terms and subject to the conditions set forth in this Agreement.


2.           Employment Term. The term of this Agreement shall begin on the date
of this Agreement and end on the third (3rd) anniversary of the date of this
Agreement, unless terminated earlier in accordance with Section 7 hereof, and
shall thereafter automatically renew for successive one-year terms, unless
notice is given by either party to the other at least 30 days before the end of
the then current term that such employment shall cease as of the end of such
term (the “Employment Period”).


3.           Position and Duties; Representations and Warranties.


3.1           Service With the Company. During the Employment Period, Employee
agrees to perform such reasonable employment duties as the Company shall assign
to him from time to time.  Employee shall have the title of [__________] of the
Company, and shall report directly to the Chief Executive Officer of the
Company.


3.2           Performance of Duties. Employee agrees to serve the Company
faithfully and to the best of his ability and to devote his full time,
attention, skill and best efforts to the business and affairs of the Company
during the Employment Period.  Employee hereby confirms that he is under no
contractual commitments inconsistent with his obligations set forth in this
Agreement, and that during the Employment Period he will not render or perform
services for any other person or entity which are inconsistent with the
provisions of this Agreement.  Notwithstanding the foregoing, the obligations of
Employee set forth in this Section 3.2 shall in no way restrict the right of
Employee to hold as a passive investment not more than one percent (1%) of the
equity securities of any corporation or other entity whose equity securities are
listed on a national securities exchange or regularly traded in the
over-the-counter market for which quotations are available on the NASDAQ System.


 
1

--------------------------------------------------------------------------------

 
 
3.3           Representations and Warranties of Employee. Employee represents
and warrants that, as of the date hereof and throughout the Employment Period:


(a)          Employee is not and will not in any way whatsoever be restricted or
prohibited, contractually or otherwise, from entering into this Agreement and
performing the services and obligations herein contained; and


(b)         Employee’s execution of this Agreement, and his performance of the
services and obligations herein contained, do not and will not constitute (i) a
default or an event that, with or without notice or lapse of time or both, would
be a default, breach or violation of any agreement, contract, instrument or
arrangement to which Employee is a party or by which Employee is bound, or
(ii) a material violation of any law, judgment, rule, regulation, order or
decree to which Employee, to his knowledge, is subject.


4.            Compensation and Benefits.


4.1           Base Salary. As base compensation for all services to be rendered
by Employee under this Agreement during the Employment Period, the Company shall
pay to Employee an annual base salary of no less than $[_______]1.  The annual
base salary shall be paid in accordance with the Company’s normal payroll
procedures and policies.


4.2           Incentive Compensation.  In addition to the base compensation to
which Employee is entitled under Section 4.1, Employee shall be entitled to
receive up to 80,000 shares of common stock, par value $0.001 per share, of
SSGI, Inc., a Florida corporation and the parent company of the Company (the
“Common Stock”), issuable to Employee in accordance with the following terms of
this Section 4.2.  Such shares of Common Stock (the “Restricted Shares”) shall
vest and be issued to Employee in accordance with the following vesting
schedule, if (and only if) Employee is still employed with the Company on the
applicable date set forth below:


Still employed on and after*
 
Number of the Restricted Shares vesting and issuable on the applicable
date listed in the column to the left
         
May 13, 2011
    26,667            
May 13, 2012
    26,667            
May 13, 2013
    26,666  



* Each of the one (1) year periods listed above shall be referred to herein as
the “Restricted Period Year”.
 

--------------------------------------------------------------------------------

1 $140,100 for Phillip A. Lee; $119,500 for Evan D. Finch; and $105,200 for
William H. Denmark.


 
2

--------------------------------------------------------------------------------

 
 
If Employee’s employment with the Company is terminated by the Company for
“Cause” (as defined in Section 7.1(c) below) or if the Employee voluntarily
terminates his employment with the Company at any time prior to May 13, 2013
(the final vesting date), then (i) Employee shall have no further rights to
receive the Restricted Shares which have not become vested on and as of the date
of such termination in accordance with the foregoing schedule, and (ii) the
Company shall have no further duty or obligation to issue to Employee such
unvested Restricted Shares. If the Employee is terminated without Cause by the
Company or if the Employee dies or becomes disabled prior to May 13, 2013, the
Employee shall receive, as vested, a one-twelfth share of the Restricted Shares
for each Whole Month, as defined below, of work completed during the then
current Restricted Period Year (for example, if the Employee had worked 115 days
during the Restricted Period Year when terminated (the equivalent of 3.5 Whole
Months) and would have received 100 Restricted Shares if he had worked the full
term of the Restricted Period Year, then the Company shall issue to the Employee
25 of the 100 Restricted Shares (3 Whole Months divided by 12 months multiplied
by 100 Restricted Shares).  (“Whole Months” means a thirty (30) day interval
which will begin on the date of this Agreement and each new Restricted Period
Year.)  Employee shall be entitled to retain the Restricted Shares which have
vested and been issued to Employee on or before the termination date of
Employee’s employment with the Company.


4.3           Other Benefits.  During the Employment Period, the Company shall
provide Employee and his dependents (if applicable) with health insurance in
accordance with the Company’s health insurance policy in effect from time to
time.  In addition, the Company shall make available to Employee for his use a
Company-owned vehicle (and will pay or reimburse Employee for gas and insurance
premiums necessary for the operation of such vehicle).


4.4           Expenses. During the Employment Period, the Company shall pay or
reimburse Employee for all reasonable and necessary out-of-pocket expenses
incurred by Employee in the performance of his duties under this Agreement,
subject to the presentment by Employee of appropriate vouchers in accordance
with the Company’s normal policies for expense verification.


4.5           Vacation. Employee shall be entitled to vacation time during the
Employment Period in accordance with the Company’s vacation policy as in effect
from time to time (currently, two weeks per calendar year, in addition to five
personal/sick days per calendar year).  Any vacation taken by Employee shall be
taken at such time as is reasonably convenient in relationship to the needs of
the business of the Company, as determined in the reasonable discretion of the
Company.  Vacation time shall not accrue beyond the calendar year in question.


4.6           Continuing Education and Licenses. During the Employment Period,
the Company shall pay for Employee’s continuing education, including, but not
limited to, course fees, travel expenses and hotel fees, as required to maintain
Employee’s then current licenses with the issuers and to pay all of the
Employee’s fees to maintain his license and to obtain additional licenses with
the issuers of the licenses.


 
3

--------------------------------------------------------------------------------

 
 
5.           Confidential Information; Noncompetition and Nonsolicitation.


5.1           Confidential Information.  Employee acknowledges that, during the
course of his employment by the Company, Employee will become privy to certain
Confidential Information (hereinafter defined), and the Company hereby agrees to
provide Employee with Confidential Information.  Accordingly, Employee agrees
that he shall not, both during and after the Employment Period, without the
prior written consent of the Company, except as required to perform his duties
of employment with the Company, use, disseminate, disclose, or communicate any
Confidential Information to any person or entity inside or outside the United
States. Employee acknowledges that the Confidential Information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company and that any disclosure or other use of any
Confidential Information other than for the sole benefit of the Company would be
wrongful and may cause irreparable harm to the Company.  Both during and after
the Employment Period, Employee will refrain from any acts or omissions that
would reduce the value of any Confidential Information to the Company. The
foregoing obligations of confidentiality shall not apply to any Confidential
Information which is now published or which subsequently becomes generally
publicly known other than as a direct or indirect result of the breach of this
Agreement by Employee.  As used herein, the term “Confidential Information”
means all information relating or belonging to the Company or any of its
affiliates that is disclosed or made known to Employee as a direct or indirect
consequence of or through his employment with the Company that is not generally
known in the industries in which the Company or any of its affiliates is or may
become engaged, including, but not limited to, information about (i) the
customers and vendors of the Company and its affiliates (including, without
limitation, their identities); (ii) profitability and other financial
information; (iii) past, present, and future plans with respect to the business
of the Company; (iv) strategies, processes and techniques; (v) any Company
system, procedure, or administrative operation; and (vi) present or future plans
for the extension of the present business or commencement of a new business of
the Company or any affiliate of the Company.  Notwithstanding the foregoing,
nothing in this Agreement shall prohibit or restrict Employee from contacting or
doing business with any of the customers, suppliers, vendors or any other
contacts of the Company, who are generally known in the business or industry
(the “Customers”) after the expiration of the Covenant Period (as defined in
Section 5.4 below), or prohibit or restrict Employee from contacting or doing
business with Customers during the Covenant Period so long as such activities
would not violate the provisions of Section 5.4 below.


5.2           Third Party Information. Employee recognizes that the Company and
its affiliates have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on their parts
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees that he owes the Company, its
affiliates, and such third parties, during the Employment Period and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or entity (except as necessary
in carrying out his duties for the Company consistent with the Company’s
agreement with such third party) or to use it for the benefit of anyone other
than for the Company or such third party (consistent with the Company’s
agreement with such third party) without the express written authorization of
the Company or its affiliates, as the case may be.


5.3           Returning Company Documents.  When Employee ceases to be an
employee of the Company, Employee shall promptly deliver all documents,
memorandum, records, notes, and other materials in his possession, whether
prepared by him or others, and all copies thereof, that contain Confidential
Information, and Employee shall have no rights therein.


 
4

--------------------------------------------------------------------------------

 
 
5.4           Noncompetition Covenant.  Employee covenants and agrees that he
shall not (and shall not permit any of his affiliates to), directly or
indirectly, engage in the business of designing, constructing or maintaining
retail or industrial petroleum facilities within any state in which the Company
or any of its affiliates is doing business in any manner or capacity (including,
without limitation, as an advisor, consultant, principal, agent, partner,
officer, director, stockholder, employee, member of any association or
other­wise) for the duration of the Employment Period and for 12 months
thereafter (the “Covenant Period”).  Notwithstanding the foregoing, if
Employee’s employment with the Company is terminated for any reason other than
by the Company for “Cause” (as defined in Section 7.1(c) below) or voluntarily
by Employee, then for purposes of this Section 5.4 the “Covenant Period” shall
be deemed to end on the date of such termination of Employee’s employment with
the Company.


5.5           Nonsolicitation Covenant.  Employee covenants and agrees that for
the duration of the Covenant Period, Employee will not directly solicit or aid
the solicitation of any person who is employed by the Company to leave his or
her employment with the Company.


5.6           Scope. Employee acknowledges and agrees that the length and scope
of the restrictions contained in Sections 5.4 and 5.5 are reasonable and
necessary to protect the legitimate business interests of the Company.  Employee
further acknowledges and agrees that the restrictions contained in Sections 5.4
and 5.5 are valid and enforceable under Florida law and that he will immediately
notify the Company’s Chief Executive Officer in writing should he believe or be
advised that the restrictions are not, or likely are not, valid or enforceable
under Florida law or the law of any other state that he contends or is advised
is applicable. The duration of the agreements contained in Sections 5.4 and 5.5
shall be extended for the amount of any time of any violation thereof and the
time, if greater, necessary to enforce such provisions or obtain any relief or
damages for such violation through the court system. The Company may, at any
time by written notice, reduce the length or scope of any restrictions contained
in Sections 5.4 and 5.5 and, thereafter, Employee shall comply with the
restriction as so reduced, subject to subsequent reductions.  If any covenant in
Section 5.4 or 5.5 is held to be unreasonable, arbitrary, or against public
policy, such covenant will be considered to be divisible with respect to scope
and time, and such lesser scope or time, or both of them, as an arbitrator or a
court of competent jurisdiction may determine to be reasonable, not arbitrary,
and not against public policy, will be effective, binding, and enforceable
against Employee.  In the event of termination of Employee’s employment with the
Company for any reason, Employee consents to the Company communicating with
Employee’s new employer, any entity in the business in which the Company engages
or through or in connection with which Employee is restricted hereunder, or any
other party about the restrictions and obligations imposed on Employee under
this Agreement.


6.           Ventures.  If, at any time during the Employment Period, Employee
is engaged or associated with the planning or implementing of any project,
program or venture involving the Company or any of its affiliates and a third
party or parties, all rights in such project, program or venture shall belong to
the Company or such affiliates, as the case may be.  Except as formally approved
in writing by the Company, Employee shall not be entitled to any interest in
such project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the base salary and other
compensation to be paid to Employee as provided in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Termination.


7.1           Bases for Termination. This Agreement and the employment
relationship created hereunder between the Company and Employee shall terminate
prior to the end of the term specified in Section 2 hereof only upon the
occurrence of any one of the following events:


(a)           The death of Employee;


(b)           The permanent disability of Employee, which, for purposes of this
subsection (b), shall mean when Employee is unable to continue his normal duties
of employment, by reason of a medically determined physical or mental
impairment, for a continuous period of nineteen (19) consecutive weeks or for
any twenty-six (26) weeks within a fifty-two (52) week period (or such longer
period, not to exceed thirty-eight (38) weeks, if the Company’s disability
insurance policy requires a benefit waiting period longer than such twenty-six
(26) period);


(c)           Delivery to Employee by the Company of written notice of
termination for Cause (for purposes of this Agreement, “Cause” shall mean (i)
commission by Employee of an act of material willful dishonesty toward the
Company, (ii) a material breach by Employee of a fiduciary duty owed to the
Company, (iii) a willful violation by Employee of any material law, rule or
regulation applicable to the Company or its business that has a material adverse
effect on the Company or its business (except for violations arising from a
conflict between applicable laws), (iv) a material breach by Employee of any
provision of this Agreement and the breach is not cured within ten (10) days
after written notice thereof is delivered to Employee, (v) the conviction of
Employee of a felony or other non-felonious crime involving moral turpitude (or
a plea of nolo contendere thereto), or (vi) Employee’s refusal or failure to
follow a legal directive from Employee’s superiors that is within the scope of
Employee’s employment and such refusal or failure is not cured within ten (10)
days after written notice thereof is delivered to Employee.


(d)           Delivery to Employee by the Company of written notice of
termination without Cause; or


(e)         15 days after delivery to the Company by Employee of written notice
of Employee’s voluntary and unilateral termination of this Agreement;provided,
however, that the Company may elect to pay Employee 15 days’ base salary in lieu
of Employee’s final 15 days of employment hereunder.


Notwithstanding any termination of this Agreement, Employee, in consideration of
his employment hereunder to the date of such termination, agrees to remain bound
by the provisions of this Agreement that specifically relate to periods, scope,
activities or obligations upon or subsequent to the termination of Employee’s
employment, including, without limitation, the provisions of Sections 5 and 7.3
hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
7.2           Effect of Termination.


(a)           If this Agreement is terminated pursuant to clause (a), (b), (c)
or (e) of Section 7.1 hereof, Employee shall be entitled to receive his base
salary pro-rated through the effective date of such termination, which pro-rated
base salary shall be paid to Employee within 15 days of such effective
date.  Employee shall also be entitled to reimburse­ment for expenses incurred
by Employee prior to such effective date, which unreimbursed expenses shall be
paid to Employee within 15 days after Employee submits to the Company
appropriate documentation of such unreimbursed expenses.


(b)          If this Agreement is terminated pursuant to clause (d) of Section
7.1 hereof, Employee shall be entitled to receive (as severance pay) 12 months
of his base salary in effect as of the date immediately prior to the effective
date of such termination, payable in accordance with the Company’s normal
payroll procedures and policies; provided, however, that Employee’s right to the
foregoing severance is specifically conditioned upon him releasing the Company
from any and all claims relating to wrongful discharge pursuant to the Company’s
then current form of release. The Company shall also reimburse Employee for
expenses incurred by Employee prior to such effective date, which unreimbursed
expenses shall be paid to Employee within 15 days after Employee submits to the
Company appropriate documentation of such unreimbursed expenses.


Except as specifically provided in this Section 7.2 above, Employee shall not be
entitled to any compensation, benefits or other remuneration as a result of any
termination of his employment.


7.3           Surrender of Records and Property. Upon termination of his
employment with the Company, Employee shall promptly deliver to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations and copies thereof, which are the
property of the Company or which relate in any way to the businesses, practices
or techniques of the Company, and all other property, trade secrets and
Confidential Information of the Company, including, without limitation, all
documents which in whole or in part contain any trade secrets or other
Confidential Information of the Company which in any of these cases are in his
possession or under his control.


8.           Miscellaneous.


8.1           Governing Law; Exclusive Jurisdiction and Venue. THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE. Each of the
Company and Employee (a) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida and the courts of the State of Florida located in Palm Beach County,
Florida, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (b) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.


 
7

--------------------------------------------------------------------------------

 
 
8.2           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto relating to the employment of Employee by the Company and the
other matters discussed herein and supersedes all prior agreements and
understandings with respect to such subject matter, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement which are not set forth herein.


8.3           Withholding Taxes. The Company may withhold from any compensation
or other benefits payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.


8.4           Supplements and Amendments. This Agreement may be supplemented or
amended only upon the written consent of each of the parties hereto.


8.5           Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the prior written consent of the other party,
except that the Company may, without the prior written consent of Employee,
assign its rights and obligations under this Agreement to any affiliate of the
Company or to any other partnership, corporation, firm or other business entity
with or into which the Company may merge or consolidate, or to which the Company
may sell or transfer all or substantially all of its assets, or of which 50% or
more of the equity investment and of the voting control is owned, directly or
indirectly, by, or is under common ownership with, the Company.


8.6           No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


8.7           Severability.  The provisions of this Agreement are severable, and
if any one or more provisions may be determined to be judicially unenforceable
and/or invalid by a court of competent jurisdiction, in whole or in part, the
remaining provisions shall nevertheless be binding, enforceable and in full
force and effect.


8.8           Titles and Headings. The titles and headings of the various
Sections of this Agreement are intended solely for convenience of reference and
not intended for any purpose whatsoever to explain, modify or place any
construction upon any of the provisions hereof.


8.9           Attorneys’ Fees. In the event that any party hereto brings suit
against the other party, based upon or arising out of a breach or violation of
this Agreement, each party hereto agrees that the party who is successful on the
merits, upon final adjudication from which no further appeal can be taken or is
taken within the time allowed by law, shall be entitled to recover her or its
reasonable attorneys’ fees and expenses from the party which is not successful.


 
8

--------------------------------------------------------------------------------

 
 
8.10           Injunctive Relief.  Employee agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including, without limitation, the provisions of Sections 5 and
7.3 hereof.   Accordingly, Employee specifically agrees that the Company shall
be entitled to temporary and permanent injunctive relief to enforce the
provisions of this Agreement and that such relief may be granted without the
necessity of proving actual damages.  This provision with respect to injunctive
relief shall not, however, diminish the right of the Company to claim and
recover damages in addition to injunctive relief.


8.11           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  This Agreement may be duly
executed by facsimile signature, with a manually executed copy to follow.


[Remainder of page intentionally left blank; signature page to follow.]


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
SURGE SOLUTIONS GROUP, INC.
     
By:
     
Larry M. Glasscock, Jr., President & CEO
     
EMPLOYEE:
     
By:
     
[________________]

 
 
10

--------------------------------------------------------------------------------

 
 